593 So. 2d 568 (1992)
Alonzo YOUNGBLOOD, Petitioner,
v.
Donna S. MICHAUD, and Michael Schinella, as Personal Representative, Respondents.
No. 91-2995.
District Court of Appeal of Florida, Fourth District.
January 29, 1992.
Rehearing and Clarification Denied March 16, 1992.
*569 Betsy E. Gallagher and Gail Leverett of Kubicki, Draper, Gallagher & McGrane, P.A., Miami, for petitioner.
Edna L. Caruso of Edna L. Caruso, P.A., and George E. Mastics of Searcy, Denney, Scarola, Barnhart & Shipley, West Palm Beach, for respondents.
FARMER, Judge.
We grant the Petition for a Writ of Certiorari and vacate that part of the trial court's order relating to the place of a rule 1.360, Florida Rules of Civil Procedure, physical examination of a defendant in a personal injury case. The trial court should allow the examination to take place only in the county of the defendant's residence. Cf. Fla.R.Civ.P. 1.410(d)(2). We leave undisturbed the trial court's implicit finding of good cause for the examination of the defendant.
We withhold the formal issuance of our writ on the assumption that the trial judge will comply without the necessity of so doing.
IT IS SO ORDERED.
HERSEY and DELL, JJ., concur.